Citation Nr: 1818328	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral leg disorder, to include as due to mustard gas exposure. 

2. Entitlement to service connection for a left knee disorder, to include as due to mustard gas exposure. 

3. Entitlement to service connection for a left arm disorder, to include as due to mustard gas exposure. 

4. Entitlement to service connection for a right arm disorder, to include as due to mustard gas exposure. 

5. Entitlement to service connection for a back disorder, to include as due to mustard gas exposure. 
 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia. 

The issues of entitlement to service connection for right arm, left arm, and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran was exposed to mustard gas during her active duty service. 

2. The probative evidence of record does not show the Veteran's bilateral leg disorder is related to her active duty service.

3. The probative evidence of record does not show the Veteran currently has a diagnosed left knee disorder.



CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral leg disorder have not been met.
38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.309, 3.316 (2017).

2. The criteria for service connection for a left knee disorder have not been met.
38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012) ; 38 C.F.R §§ 3.102, 3.159, 3.303, 3.309, 3.316 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his or her in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446   (1998).

As an initial matter, the Board notes that the evidence of record does not show the Veteran was exposed to mustard gas at any point during her active duty service.  The Veteran was not in combat and did not serve during a time of war.  Her in-service occupation was listed as administrative specialist.  She has not specifically identified, nor does the evidence suggest, how or when she was exposed to mustard gas during service.  Therefore, consideration for service connection under 38 C.F.R. § 3.316 is not warranted.  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Bilateral Leg Disorder 
 
The Veteran contends that her current bilateral leg condition is related to her active service, to include mustard gas exposure and strenuous basic training and lifting.

Initially, the Board acknowledges that the Veteran has a diagnosis of chronic venous insufficiency with lower extremity edema.  Thus, the issue turns upon whether there is evidence of an in-service injury and a nexus between the said in-service event or injury and the present diagnosed disability.  See 38 C.F.R. § 3.303, 3.310; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that there is no evidence of an in-service injury or occurrence, as the Veteran's service treatment records (STRs) are silent for any relevant complaint, diagnosis, or injury regarding her legs. 

The Veteran provided private medical records that show various treatments for leg pain from 2008 to 2012.  However, none of the physicians have related her leg pain to her active duty service.  In fact, her private physicians have often related her symptoms to her fibromyalgia, which, the Board notes is not a service-connected disability.  Moreover, there is no evidence indicating that her venous insufficiency diagnosis is related to service, as there is no evidence of the disorder until over a decade after her discharge.  Indeed, during a December 2011 private physician visit, the Veteran stated that her pain began only 10 years prior, which would be 13 years after her service. 

The Board also acknowledges the Veteran's assertions that she has suffered from bilateral leg symptomatology since her military service, to include her strenuous in-service training and heavy lifting.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report her symptoms, any opinion regarding whether any leg disability is related to her military service requires medical expertise that the Veteran has not demonstrated since leg disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a bilateral leg disorder.  Therefore, the appeal must be denied

Left Knee Disorder

The Veteran also contends that her left knee condition is related to her active service, to include mustard gas exposure and strenuous basic training and lifting.

In February 2013, the Veteran received a VA examination on both her knees. The examiner noted the Veteran had a diagnosis of mild right knee arthritis, however, there was no diagnosis found for the left knee.  Upon examination, the Veteran's left knee showed normal left knee flexion with no evidence of painful motion, and normal knee extension without any limitation of motion.  The Veteran's left knee muscle strength was normal, her stability was normal, and there was no evidence of a history of patellar subluxation/dislocation.  The Veteran had no meniscal conditions or other conditions affecting the left knee. 

The Board notes that although the Veteran has been seen for complaints of left knee pain, there has been no formal diagnosis of a left knee disorder.  In a May 2011 x-ray of the left knee, her private physician noted that her tibial plateau and fibular head were intact, she had no femoral condylar fracture, and her patella was intact.  
There was no joint effusion, and the overall impression of the left knee showed no acute left knee abnormality.   A private examiner assessed the Veteran as having bilateral knee pain secondary to probable osteoarthritis in April 2012.  However, the subsequent February 2013 VA examination clarified that the Veteran's left knee was normal.  All other private medical records have provided no formal diagnosis of a left knee condition and have also referred to her left knee pain as another symptom of her fibromyalgia. 

As provided above, in order to establish service connection, the record must show competent evidence of a current disability, which the Veteran currently does not have.  The Board acknowledges that the Court has previously held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the record does not show a left knee disability at any time during the pendency of this case.  

The Board acknowledges that the Veteran experiences left knee pain.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone).  As knee pain is not a disability, it cannot by itself be service-connected.

Moreover, the Board finds the February 2013 VA examination to be of significant probative value in finding the Veteran does not currently have a disability.  The reviewing physician's opinion was based on review of the Veteran's lay contentions, her reported medical history, review of the medical evidence of record, and a full examination of the Veteran's left knee.  Further, the Veteran's private physicians have often considered her left knee pain as a symptom of her fibromyalgia and not a separate condition.  Lastly, while the Veteran is competent to report her symptoms, any diagnosis of a knee disability requires medical expertise that the Veteran has not demonstrated, and therefore the Veteran's lay statements about whether she has a left knee disability related to service are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).   

Therefore, because the Veteran does not currently have a left knee disability, or at any time during the pendency of the case, service connection must be denied.



ORDER

Service connection for bilateral leg disorder is denied. 

Service connection for a left knee disorder is denied.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's remaining claims. 

The Veteran contends that her back and bilateral arm disorders are related to her active service, to include strenuous training and lifting.  The Board notes that the Veteran was never provided VA examinations for her claimed disorders.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran has been diagnosed with right elbow tendonitis and acute myofascial strain of the upper back, with ongoing treatment for back and arm pain.  Further, the Veteran's STRs show in July 1985, the Veteran complained of chest and upper-mid back pain from lifting weights.  Given this, the Board finds that a remand is required in order to obtain medical examinations with opinions addressing the nature and etiology of any of the claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the issues remaining on appeal.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for VA examinations with an appropriate examiner(s) at a VA facility nearest to her to determine the etiology of any back condition and bilateral arm conditions.  The record and a copy of this Remand must be made available to the examiner. 

Back disorder:

(a)  Following a review of the entire record, to include the Veteran's lay statements, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any back disorder present during the period of the claim had its onset during, or is otherwise related to, the Veteran's active duty service, to include the July 1985 complaint of chest and upper back pain from lifting weights, and the physical rigors associated with strenuous basic training and lifting during service.

Arm disorder:

(b)  The examiner should opine, to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any left or right arm disorder present during the period of the claim had its onset during, or is otherwise related to, the Veteran's active duty service, to include the physical rigors associated with strenuous basic training and lifting during service. 

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner(s) is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a Supplemental Statement of the Case, and afford her a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


